       Case 2:20-cv-00888-SMD Document 1 Filed 10/30/20 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

VICKI DENNISON,                       )
                                                                                  c;f
                                                                                   ,
                                      )
                                                                                    c%
                                                                                     )
             Plaintiff,               )                                 `";-)
                                                                         "":        '
                                                                              .
                                      )
                                                                                    LI
                                                                                     )
                                      )       Case No.:
v.                                                                                       7
                                      )         2:20-cv-00888-SMD
                                      )
JACKSON HOSPITAL                      )       JURY TRIAL DEMANDE-#3c",
                                       )
                                      )
             Defendant.               )

                                  COMPLAINT

      In support of her Complaint, Plaintiff Vicki Dennison (hereinafter "Plaintiff'

or "Ms. Dennison") offers the following:

I.    JURISDICTION

      1.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331,

§1334(a)(4), 28 U.S.C. §2201, 42 U.S.C. §2000(e) et seq. This suit is authorized

and instituted pursuant to Title VII ofthe Act ofCongress known as the "Civil Rights

Act of 1964", as amended, the "Civil Rights Act of 1991", 42 U.S.C. §1983. The

jurisdiction of this Court is invoked to secure protection of and redress deprivation

of rights secured by 42 U.S.C. §2000(e) et m.providing for injunctive and other

relief against claims of discrimination, harassment and retaliation.
      Case 2:20-cv-00888-SMD Document 1 Filed 10/30/20 Page 2 of 11




      2.    Plaintiff timely filed her charges of discrimination and charges of

retaliation with the Equal Employment Opportunity Commission (Commission)

within 180 days ofthe last discriminatory act. Ms.Dennison initially filed a Charge

ofDiscrimination with the Commission on August 23,2019. Additional information

was provided to the Commission by the Undersigned Counsel by mail on January

17,2020 and was received by the Commission on January 21,2020. Ms.Dennison's

Charge was timely. Plaintiff filed this action within ninety(90)days after receipt of

her Right to Sue letter issued by the Commission. [See Right to Sue letter attached

as Exhibit A.]

      3.    The unlawful employment practices which are alleged herein were

committed in the county of Montgomery in the Middle District of Alabama. Since

Defendant Jackson Hospital is located in Montgomery, Alabama, venue is also

appropriate in the Middle District of Alabama,Northern Division.

II.   PARTIES

      4.    Plaintiff, Vicki Dennison, is a Caucasian female citizen of the United

States of America, and a resident of Alabama. During all relevant times, Plaintiff

was employed by Defendant Jackson Hospital.

      5.    Defendant Jackson Hospital (hereinafter sometimes "Jackson

Hospitar) is an employer within the meaning of Title VII of the Act of Congress

known as the "Civil Rights Act of 1964", as amended, the "Civil Rights Act of



                                         2
      Case 2:20-cv-00888-SMD Document 1 Filed 10/30/20 Page 3 of 11




1991",42 U.S.C. §2000(e)et m.and 1983. Defendant employs at least fifteen(15)

persons. Defendant JACKSON HOSPITAL has its primary place of business and

agent located in Montgomery County, Alabama.

M. FACTUAL BACKGROUND

                       Plaintiffs Educational Background

      6.     Plaintiffis a high school graduate with two years ofcollege experience.

                           Plaintiffs Vocational History

      7.     Plaintiff has over twenty years in the medical industry with nearly

twelve ofthose in billing and coding.

      8.     Plaintiff has an exceptional knowledge of medical terminology and is

regarded in the medical field as highly proficient in electronic medical records.

Plaintiff is trained and experienced in managing medical facilities, with a focus on

medical billing and coding.

      9.     Plaintiff is a certified professional medical coder.

            Plaintiff's Disability and Overview ofMedical Conditions

      10.    Plaintiff suffers from Post Traumatic Stress Disorder("PTSD")due to

childhood trauma. Plaintiff made her employer, Jackson Hospital, and immediate

supervisor know of her medical condition. Ms.Dennison during her employ notified

Jackson Hospital of her diagnosis ofPTSD. She also informed Jackson Hospital of

her concerns with working in the environment under Ms. Perkins and how it was



                                          3
       Case 2:20-cv-00888-SMD Document 1 Filed 10/30/20 Page 4 of 11




complicating her condition. She asked that her concerns be addressed. They were

not.

       11.   As shown below, during her employment with Jackson Hospital, as a

result of the working environment, the supervision of Christina Perkins, and

discrimination, Plaintiff suffered heightened anxiety and flare-ups from the PTSD.

Plaintiff voiced her concerns about how the working environment was impacting her

disability and asked that Jackson Hospital address her concerns. Jackson Hospital

refused to investigate the claims, and in fact subjected Plaintiff to further

discrimination, refused to allow Plaintiff to work in a different department under

different supervision, and in fact denounced Plaintiffs condition. The working

environment never improved, Plaintiff was not relocated, her claims were not

investigated all of which combined to cause Plaintiffto suffer flare ups ofher PTSD,

heightened anxiety and physical harm to Plaintiff.

                   Plaintiffs Employment at Jackson Hospital

       12.   The Coding & Clinical Documentation Improvement Department of

Jackson Hospital in Montgomery, Alabama was, up and until recently, run by

Christina Perkins. Since Ms.Perkins became director, approximately ten employees

reported concerns ofa discriminatory and hostile work environment to Ms.Perkins'

supervisor and the Human Resources Department. Moreover, at least thirteen

individuals within the department have resigned their employment because of the



                                         4
      Case 2:20-cv-00888-SMD Document 1 Filed 10/30/20 Page 5 of 11




discrimination and hostile work environment. Despite this repeated reporting,

Jackson Hospital refused to investigate and address these concerns. Ms. Perkins

remained at the helm ofthe department and the working conditions did not improve.

Finally, very recently, Ms. Perkins was terminated from her employment.

      13.    Ms. Perkins on a daily basis yelled at employees, including Plaintiff,

got in employees face, including Plaintiff, threatened employees,including Plaintiff,

cursed at employees, including Plaintiff, lied about and to Plaintiff and other

employees, rudely interacted with employees, including Plaintiff, and vendors,

abruptly reacted to situations involving employees, including Plaintiff and vendors,

harassed employees, including Plaintiff, imposed restrictions and expectations on

employees, including Plaintiff, that could not be met, engaged in misconduct to

interfere with employees productivity, including Plaintiff, bullied employees,

including Plaintiffin particular because of her disability, engaged in illegal conduct,

verbally abused employees, including Plaintiff, called employees slang words,

violated Jackson Hospital's own policies and procedures, and exhibited symptoms

of withdrawal from illegal substances. Ms. Perkins laughed at Plaintiffs disability,

slandered her in front of co-employees, retaliated against Plaintiff because of her

disability, and continued her repeated harassment ofPlaintiff.




                                          5
      Case 2:20-cv-00888-SMD Document 1 Filed 10/30/20 Page 6 of 11




      14.    Ms. Perkins was aware of the fact Plaintiff suffered from PTSD and

related anxiety. Ms.Perkins discriminated against Plaintiff because ofthe disability.

Ms. Perkins increased her mistreatment ofPlaintiff because ofthe disability.

      15.    Plaintiff reported her concerns about the work environment and

discrimination caused by Ms. Perkins to the Human Resources Department. Ms.

Dennison went to Human Resources Depaitinent at least twice and on each occasion

requested an investigation into the discrimination and hostile work environment. She

expressed her concern that her PTSD was the basis of the discrimination and

improper treatment toward her by Ms. Perkins. She also complained that she was

having PTSD flare ups, alarming anxiety, and physical harm as a result of Ms.

Perkins' discrimination and work environment. No investigation was conducted.

Ms. Dennison suffered emotional and physical harm as a result of the hostile work

environment During one of her meetings with the Human Resource Department,

Medgar with Human Resources, laughed at Ms. Dennison and told her it was not

always good to tell the truth — told her it "doesn't always do you good to tell the

truth." Following her notice to Human Resources Department, the discrimination

and hostile work environment got progressively worse.

      16.    Despite repeatedly telling Ms.Perkins and Human Resources about the

PTSD,no one, including Ms.Perkins, took her seriously. Plaintiffsaw four Jackson

Hospital medical providers about it during her employment with Jackson Hospital —



                                         6
       Case 2:20-cv-00888-SMD Document 1 Filed 10/30/20 Page 7 of 11




still her supervisor mocked her, criticized her, ridiculed her, and in fact ridiculed

Plaintiff and her disability to other employees. All of the discrimination, criticism,

ridicule, yelling, harassment, and treatment of Plaintiff was constant, unwelcome,

and repeated to the point that Plaintiff was unable to manage her disability and

remain at Jackson Hospital.

       17.   Because the discrimination continued and the working environment did

not improve, Ms.Dennison removed herselffrom the situation because the flare-ups

and anxiety increased. She then contacted the EEOC and pursued her claim of

discrimination.

III.   CAUSES OF ACTION
                                  Count One
               Violation ofAmericans with Disabilities Act("DA")

       18.   Plaintiff adopts and incorporates herein all preceding paragraphs ofthis

Complaint as if fully set forth herein.

       19.   Plaintiff suffers from Post Traumatic Stress Disorder.

       20.   Plaintiff made her employer aware of her disability and asked that she

be provided less interaction with Ms. Perkins, that she report to sorneone other than

Ms. Perkins, that the yelling, cursing, ridiculing, and constant harassment by Ms.

Perkins be addressed and eliminated, that the manner of communications be altered

to reduce the stress, anxiety, and PTSD flare ups.

       21.   Jackson Hospital refused to accommodate Plaintiffs disability



                                          7
       Case 2:20-cv-00888-SMD Document 1 Filed 10/30/20 Page 8 of 11




resulting in an exacerbation of her disability, increased anxiety and physical

damages.

                                    Count Two
                            Hostile Work Environment

      22.     Plaintiff adopts all preceding paragraphs of this Complaint as if fully

set forth herein.

      23.     Ms. Dennison has been discriminated against on the basis of her

disability in regard to her work environment, training, promotion,job assignments,

job pay, and terms and conditions of employment in violation of Americans with

Disabilities Act and Title VII, 42 U.S.C. 2000e, et seq.

      24.     Ms. Dennison has been discriminated and harassed because of her

disability.

      25.     Such unlawful employment practices proximately caused Ms.

Dennison to suffer severe emotional distress, mental anguish, embarrassment,

humiliation, shame, anxiety, flare ups of her PTSD,and physical harm for which she

claims damages.

      26.     Ms. Dennison seeks declaratory and injunctive relief, award of

compensatory and punitive damages, mental anguish, costs, attorneys fees and any

and all such other relief the trier offact may assess.




                                          8
       Case 2:20-cv-00888-SMD Document 1 Filed 10/30/20 Page 9 of 11




                                   Count Three
 Retaliation in Violation of Title VII ofthe Civil Rikhts Act of1964. VO4(a), as
  amended in 42 USCA. VO00(e)etseq and American's with Disabilities Act


      27.      Ms. Dennison adopts all preceding paragraphs of this Complaint as if

fully set forth herein.

      28.      Ms. Dennison has been discriminated against on the basis of her

disability as described above. Ms. Dennison has also been subjected to retaliation

after reporting her complaints that she was being discriminated against and harassed

because of her disability. After complaining about the discrimination and work

environment Jackson Hospital retaliated against Plaintiff by increasing the

harassment, imposing impossible employment conditions, refusing to accommodate

Plaintiff, refiising to promote Plaintiff, denying Plaintiff available improvements,

denying Plaintiff employment benefits, preparing false reviews of her work, and

placing Plaintiff in position to further compromise her mental health or resign all in

retaliation.

      29.      Such unlawful employment practices proximately caused Ms.

Dennison to suffer severe emotional distress, mental anguish, anxiety,

embarrassment, humiliation, shame, trauma,PTSD flare ups and physical damages.

      30.      Ms. Dennison seeks declaratory and injunctive relief, award of

cornpensatory and punitive damages, mental anguish, costs, attorneys fees and any

                                          9
      Case 2:20-cv-00888-SMD Document 1 Filed 10/30/20 Page 10 of 11




and all such other relief the trier of fact may assess.

      WHEREFORE, THE ABOVE PREMISES CONSIDERED, Plaintiff

respectfully prays that this Court grant the following relief:

      (a)    injunction restraining Defendant Jackson Hospital, their agents,

             successors, employees, attorneys, and those acting in concert with the

             Defendant Jackson Hospital and at the Defendant Jackson Hospital's

             request from continuing to violate American's with Disabilities Act and

             Title VII ofthe Act of Congress known as the Civil Rights Act of 1964,

             as amended, the Civil Rights Act of 1991, 42 U.S.C. §2000(e) et

             and §1983;

      (b)    award Plaintiff compensatory damages, punitive damages, injunctive

             relief, attorneys' fees, costs, benefits and any other relief Plaintiff may

             be entitled.

      PLAINTIFF DEMANDS TRIAL BY STRUCK JURY
                                                th
      Respectfully submitted this the                day of October 2020.



                                        J le A. Johnsto0H164)
                                        Attorney for Pla. iff

OF COUNSEL:
JAMIE A. JOHNSTON,PC
PO Box 4663
Montgomery, Alabama 36103
334-202-9228    Telephone


                                           10
     Case 2:20-cv-00888-SMD Document 1 Filed 10/30/20 Page 11 of 11




334-265-8789    Telecopier
Jamie@jjolmstonpc.com

         JURY TRIAL DEMANDED ON ALL TRIABLE ISSUES.




                                   11
